DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statements (IDSes) filed on February 19, 2021 and on November 23, 2021 are in compliance with 37 CFR 1.97. Accordingly, the IDSes have been considered by the Examiner. Initialed copies of the Form 1449 is enclosed herewith.

Specification
The abstract of the disclosure is objected to because it contains the legal term “comprise” in line 2. Correction is required. See MPEP §§ 608.01(b) and 2111.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second length adjuster" in line 7. There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 8, line 5 introduces “a second cushion length adjuster” and it is unclear whether “the second length adjuster” refers back to the second cushion length adjuster, or if it is introducing a separate length adjuster. For the purposes of examination, “the second length adjuster” has been interpreted as the second cushion length adjuster.
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,333,818 to Brandt et al. (hereinafter “Brandt”) in view of U.S. Publication No. 2004/0016850 to Lin (hereinafter “Lin”).
Regarding Claim 1, Brandt discloses a cushion length adjusting system for use in an ejection seat of an aircraft (an aircraft seat 10 including a leg rest assembly 260; see e.g., Brandt at col. 2, lines 66-68 and FIG. 1), comprising:
a seat pan comprising a first slot disposed at a front end of the seat pan (the aircraft seat 10 includes a seat pan 110 including a first slot located on a front end of the seat pan 110; see e.g., Brandt at col. 5, lines 38-41 and FIG. 1); and
a first cushion length adjuster slidingly coupled to the seat pan, the first slot configured to receive the first cushion length adjuster (the leg rest assembly 260 is mounted to a longitudinally extendable member 171, and the leg rest assembly 260 can be retracted in or extended from the first slot of the seat pan 110; see e.g., Brandt at col. 8, lines 1-34 and FIGS. 1-3).
It is noted that the preamble of Claim 1 recites that the cushion length adjusting system is intended to be used in an ejection seat of an aircraft, but the body of the claim does not recite any structure requiring an ejection seat or ejection seat related components. See MPEP § 2111.02. In the event the preamble is intended to require the cushion length adjusting system to be installed on an ejection seat, Brandt does not expressly discuss or show the aircraft seat 10 as being an ejection seat.
However, in the same field of endeavor, Lin discloses an escape system for a passenger airplane. Lin describes and shows a seat 3 including an ejection device 32, a safety belt 33, and a parachute 34 (see e.g., Lin at para. 0028 and FIG. 3). Lin further discloses that the passenger airplane 1 includes a body 11, a left top cabin cover 12, a right top cabin cover 13, and an ejection device 15 (see e.g., Lin at paras. 0026-0027 and FIGS. 4-6). The left top cabin cover 12 and the right top cabin cover 13 are separable from the body 11 such that the seats 3 can be ejected from the cabin of the aircraft (see e.g., Lin at para. 0030 and FIGS. 4-6).
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the seat 10 of Brandt to include an ejection device, a safety belt, and a parachute, in light of the teachings of Lin, to enable the seat system of Brandt to be compatible with the aircraft and associated escape system of Lin such that the seat of Brandt can be ejectable and allow the passenger seated in the seat of Brandt to escape the aircraft in an emergency.
Regarding Claim 2, Brandt discloses wherein the first cushion length adjuster further comprises a first track disposed on a first side of the first cushion length adjuster and a second track disposed on a second side of the first cushion length adjuster, the first track and the second track configured to slidingly engage the seat pan (the leg rest assembly 260 is mounted to a longitudinally extendable member 171, the longitudinally extendable member 171 includes a right extendable member 172 and a left extendable member 173, and the left and right extendable members include portions that are slidingly mounted to the seat pan 110; see e.g., Brandt at col. 6, lines 31-64 and FIGS. 1-7).
Regarding Claim 3, Brandt discloses a handle coupled to the first cushion length adjuster (the leg rest assembly 260 includes a front lip or overhang that can be gripped by a user; see e.g., Brandt at FIGS. 1-3).
Regarding Claim 4, Brandt discloses wherein the seat pan is configured to house the first cushion length adjuster when the first cushion length adjuster is in a retracted state (the leg rest assembly 260 is housed within the seat pan 110 when placed in a retracted position; see e.g., Brandt at FIGS. 2 and 6).
Regarding Claim 5, Brandt discloses wherein the seat pan further comprises a second slot disposed at the front end (as shown in annotated FIG. 1 below, the seat pan 110 includes a first slot and a second slot for receiving the leg rest assembly 260; see also FIG. 6).
Regarding Claim 6, Brandt discloses a second cushion length adjuster slidingly coupled to the seat pan, the second slot configured to receive the second cushion length adjuster (the leg rest assembly 260 is mounted to a longitudinally extendable member 171, the longitudinally extendable member 171 includes a right extendable member 172 and a left extendable member 173, and the left and right extendable members include portions that are slidingly mounted to the seat pan 110; see e.g., Brandt at col. 6, lines 31-64 and FIGS. 1-7).
Regarding Claim 8, and as best interpreted, Brandt discloses a cushion length adjusting system for use in an ejection seat of an aircraft (an aircraft seat 10 including a leg rest assembly 260; see e.g., Brandt at col. 2, lines 66-68 and FIG. 1), comprising:
a seat pan (the aircraft seat 10 includes a seat pan 110; see e.g., Brandt at col. 5, lines 38-41 and FIG. 1);
a first cushion length adjuster hingedly coupled to the seat pan, the first cushion length adjuster defining a pivot axis (the leg rest assembly 260 includes a main body 291 that is coupled to the seat pan 110 via longitudinally extendable members 171, and the main body 291 is pivotable relative to the extendable members 171 at a pivot axis defined by apertures 240; see e.g., Brandt col. 7, line 47 to col. 8, line 39 and FIGS. 1-3);
a second cushion length adjuster nested with the first cushion length adjuster and hingedly coupled to the seat pan, wherein in response to pivoting the second cushion length adjuster, the first cushion length adjuster and the second length adjuster pivot (the leg rest assembly 260 includes a main body 321 that is nested with the main body 291 and is pivotable relative to the seat pan 110 at the pivot axis defined by the apertures 240, and an upward force applied on the main body 321 would cause both the main body 321 and the main body 291 to pivot upwards relative to the pivot axis defined by the apertures 240; see e.g., Brandt at col. 9, line 65 to col. 10, line 18 and FIGS. 1 and 3).
It is noted that the preamble of Claim 8 recites that the cushion length adjusting system is intended to be used in an ejection seat of an aircraft, but the body of the claim does not recite any structure requiring an ejection seat or ejection seat related components. See MPEP 2111.02. In the event the preamble is intended to require the cushion length adjusting system to be installed on an ejection seat, Brandt does not expressly discuss or show the aircraft seat 10 as being an ejection seat.
However, in the same field of endeavor, Lin discloses an escape system for a passenger airplane. Lin describes and shows a seat 3 including an ejection device 32, a safety belt 33, and a parachute 34 (see e.g., Lin at para. 0028 and FIG. 3). Lin further discloses that the passenger airplane 1 includes a body 11, a left top cabin cover 12, a right top cabin cover 13, and an ejection device 15 (see e.g., Lin at paras. 0026-0027 and FIGS. 4-6). The left top cabin cover 12 and the right top cabin cover 13 are separable from the body 11 such that the seats 3 can be ejected from the cabin of the aircraft (see e.g., Lin at para. 0030 and FIGS. 4-6).
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the seat 10 of Brandt to include an ejection device, a safety belt, and a parachute, in light of the teachings of Lin, to enable the seat system of Brandt to be compatible with the aircraft and associated escape system of Lin such that the seat of Brandt can be ejectable and allow the passenger seated in the seat of Brandt to escape the aircraft in an emergency.
Regarding Claim 9, and as best interpreted, Brandt discloses wherein in response to pivoting the first cushion length adjuster, only the first cushion length adjuster pivots (as shown in FIGS. 3 and 4 of Brandt, when the leg rest assembly 260 is secured in an intermediate angulated position 334 or in a berthing position 335, a localized force applied on a front edge of the main body 291 would cause only the front edge of the main body 291 to bend or pivot about itself without causing the main body 321 to bend or pivot).
Regarding Claim 12, and as best interpreted, Brandt discloses wherein the first cushion length adjuster has a first width extending away from the pivot axis, wherein the second cushion length adjuster has a second width extending away from the pivot axis, and wherein the second width is greater than the first width (as shown in FIG. 3 of Brandt, the main body 291 extends a first moment arm distance away from the pivot axis defined by the apertures 240, the main body 321 extends a second moment arm distance away from the pivot axis, and the second moment arm distance is greater than the first moment arm distance).
Regarding Claim 13, and as best interpreted, Brandt discloses a first tab coupled to the first cushion length adjuster and a second tab coupled to the second cushion length adjuster (the main body 291 is coupled to a latch engagement member 284 that can be considered as a first tab, and the main body 321 is coupled to a latch 322 that can be considered as a second tab; see e.g., Brandt at col. 8, line 17-68 and FIGS. 3-5).
Regarding Claim 14, and as best interpreted, Brandt discloses wherein the cushion length adjusting system is configured to adjust a length of support from extending away from the seat pan (as shown in FIGS. 2-3 of Brandt, the leg rest assembly 260 includes at least the main body 291 which is adjustable to extend a distance away from the seat pan 110 and the leg rest assembly 260 is operable to provide support to a passenger).
Regarding Claim 15, Brandt discloses an aircraft ejection seat (an aircraft seat 10 including a leg rest assembly 260; see e.g., Brandt at col. 2, lines 66-68 and FIG. 1), comprising:
a seat pan extending from a first side to a second side and defining a front side (the aircraft seat 10 includes a seat pan 110 extending from a first side to a second side of the aircraft seat 10; see e.g., Brandt at col. 5, lines 38-41 and FIG. 1);
a seat back coupled to the seat pan (a seat back assembly 143 is coupled to the seat pan 110; e.g., Brandt at col. 6, lines 12-16 and FIGS. 1 and 2); and
a cushion length adjusting system comprising a first cushion length adjuster, the cushion length adjusting system configured to vary a support length measured from the front side of the seat pan (the leg rest assembly 260 is mounted to a longitudinally extendable member 171, and the leg rest assembly 260 can be retracted into or extended away from the seat pan 110 to provide support to a passenger; see e.g., Brandt at col. 8, lines 1-34 and FIGS. 1-3).
Brandt does not expressly discuss or show the aircraft seat 10 as being an ejection seat. However, in the same field of endeavor, Lin discloses an escape system for a passenger airplane. Lin describes and shows a seat 3 including an ejection device 32, a safety belt 33, and a parachute 34 (see e.g., Lin at para. 0028 and FIG. 3). Lin further discloses that the passenger airplane 1 includes a body 11, a left top cabin cover 12, a right top cabin cover 13, and an ejection device 15 (see e.g., Lin at paras. 0026-0027 and FIGS. 4-6). The left top cabin cover 12 and the right top cabin cover 13 are separable from the body 11 such that the seats 3 can be ejected from the cabin of the aircraft (see e.g., Lin at para. 0030 and FIGS. 4-6).
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the seat 10 of Brandt to include an ejection device, a safety belt, and a parachute, in light of the teachings of Lin, to enable the seat system of Brandt to be compatible with the aircraft and associated escape system of Lin such that the seat of Brandt can be ejectable and allow the passenger seated in the seat of Brandt to escape the aircraft in an emergency.
Regarding Claim 16, Brandt discloses wherein the first cushion length adjuster is hingedly coupled to the front side of the seat pan (the leg rest assembly 260 includes a main body 291 that is coupled to a front side of the seat pan 110 via longitudinally extendable members 171, and the main body 291 is pivotable relative to the extendable members 171 at a pivot axis defined by apertures 240; see e.g., Brandt col. 7, line 47 to col. 8, line 39 and FIGS. 1-3).
Regarding Claim 17, Brandt discloses a second cushion length adjuster hingedly coupled to the front side of the seat pan, wherein the first cushion length adjuster and the second cushion length adjuster are configured to pivot in concert when the second cushion length adjuster is pivoted (the leg rest assembly 260 includes a main body 321 that is nested with the main body 291 and is pivotable relative to the seat pan 110 at the pivot axis defined by the apertures 240, and an upward force applied on the main body 321 would cause both the main body 321 and the main body 291 to pivot upwards relative to the pivot axis defined by the apertures 240; see e.g., Brandt at col. 9, line 65 to col. 10, line 18 and FIG. 3), and wherein the first cushion length adjuster is configured to pivot alone when the first cushion length adjuster is pivoted (as shown in FIGS. 3 and 4 of Brandt, when the leg rest assembly 26 is secured in an intermediate angulated position 334 or in a berthing position 335, a localized force applied on a front edge of the main body 291 would cause the front edge of the main body 291 to bend or pivot about itself without causing the main body 321 to bend or pivot).
Regarding Claim 18, Brandt discloses wherein the first cushion length adjuster is slidingly coupled to the seat pan (the leg rest assembly 260 includes a main body 291 that is slidingly coupled to the seat pan 110 via longitudinally extendable members 171; see e.g., Brandt col. 7, line 47 to col. 8, line 39 and FIGS. 1-3).
Regarding Claim 19, Brandt discloses wherein the seat pan further comprises a slot disposed at the front side, wherein the slot is configured to receive the first cushion length adjuster (the front side of the seat pan 110 includes a slot for receiving the leg rest assembly 260 when the leg rest assembly 260 is in a retracted position; see e.g., FIGS. 1, 2, and 6).

Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claims 7 and 20, the prior art of record does not reasonably teach or suggest the combination of features including an ejection handle disposed between the first cushion length adjuster and the second cushion length adjuster.
Regarding Claims 10 and 11, the prior art of record does not reasonably teach or suggest the combination of features including a third cushion length adjuster nested with the second cushion length adjuster and the first cushion length adjuster.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 2,484,803 to Bell et al. discloses a vehicle seat including a retractable leg rest (see FIGS. 1 and 2).
U.S. Patent No. 4,484,722 to Larson et al. discloses a pilot seat with a translating rudder pedal system (see FIGS. 1 and 2).
U.S. Patent No. 5,064,146 to Tung discloses a pivoting pilot seat including a leg rest (see FIG. 2).
U.S. Patent No. 9,232,860 to Yin et al. discloses a seat with a foldable leg rest (see FIGS. 1 and 2).
U.S. Patent No. 10,046,681 to Line et al. discloses a vehicle seat including a first leg support and a second leg support (see FIG. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.C.L./Examiner, Art Unit 3642       /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642